Case: 22-10060      Document: 00516405921        Page: 1     Date Filed: 07/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 25, 2022
                                  No. 22-10060
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Armando Mendez Garcia,

                                                         Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:19-CR-635-1


   Before Barksdale, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Juan Armando Mendez Garcia pleaded guilty to illegal reentry after
   removal, in violation of 8 U.S.C. § 1326(a), and was sentenced to, inter alia,
   25 months’ imprisonment.       He contends his sentence is substantively
   unreasonable.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10060      Document: 00516405921           Page: 2    Date Filed: 07/25/2022




                                     No. 22-10060


          Although post-Booker, the Sentencing Guidelines are advisory only,
   the district court must avoid significant procedural error, such as improperly
   calculating the Guidelines sentencing range. Gall v. United States, 552 U.S.
   38, 46, 51 (2007). If no such procedural error exists, a properly preserved
   objection to an ultimate sentence, such as Garcia’s, is reviewed for
   substantive reasonableness under an abuse-of-discretion standard. Id. at 51;
   United States v. Delgado-Martinez, 564 F.3d 750, 751-53 (5th Cir. 2009). In
   that respect, for issues preserved in district court, as in this instance, its
   application of the Guidelines is reviewed de novo; its factual findings, only for
   clear error. E.g., United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th
   Cir. 2008). As reflected above, Garcia does not claim procedural error.
          To the extent Garcia asserts the court abused its discretion by failing
   to account for the time he spent in state custody before being prosecuted for
   illegal reentry, he fails to rebut the presumption of reasonableness that
   applies to his within-Sentencing Guidelines term of imprisonment. See
   United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009) (noting presumption
   of reasonableness applies “to a properly calculated, within-[G]uidelines
   sentence” and “is rebutted only upon a showing that the sentence does not
   account for a factor that should receive significant weight, it gives significant
   weight to an irrelevant or improper factor, or it represents a clear error of
   judgment in balancing sentencing factors”).         Especially in the light of
   Garcia’s criminal history and three prior removals, which the court stated it
   had reviewed, and its stated concern about Garcia’s committing another
   felony if he reentered again, the court did not abuse its discretion in rejecting
   Garcia’s assertion that he should have received credit for time spent in state
   custody.   See Guideline § 2L1.2, cmt. n.7 (noting time-served-in-state-
   custody departure “should be considered only in cases where the departure
   is not likely to increase the risk to the public from further crimes of the
   defendant”).




                                          2
Case: 22-10060      Document: 00516405921           Page: 3    Date Filed: 07/25/2022




                                     No. 22-10060


          To the extent Garcia contends his sentence is substantively
   unreasonable based solely on the district court’s failure to grant a downward
   departure, our court “lack[s] jurisdiction to review the denial . . . unless [it]
   resulted from a mistaken belief [it did not have] authority to depart” under
   the Guidelines. United States v. Tuma, 738 F.3d 681, 691 (5th Cir. 2013).
   That exception is not applicable here.
          AFFIRMED.




                                            3